NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                TRUMAN HARLOW STEVENS, Appellant.

                             No. 1 CA-CR 20-0448
                               FILED 8-26-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-001919-001
              The Honorable Jennifer Ryan-Touhill, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Legal Advocate’s Office, Phoenix
By Colin F. Stearns
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee
                            STATE v. STEVENS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Brian Y. Furuya joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738, 744
(1967) and State v. Leon, 104 Ariz. 297, 300 (1969). Counsel for defendant
Truman Harlow Stevens advised the court that, after searching the entire
record, no arguable question of law was identified and asks this court to
conduct an Anders review of the record. Stevens was given the opportunity
to file a supplemental brief pro se but has not done so. This court has
reviewed the record and has found no reversible error. Leon, 104 Ariz. at
300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999). Accordingly, Stevens’
convictions and resulting sentences are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             The trial evidence shows that, in June 2016 in Maricopa
County, while aided by an accomplice, Stevens restrained and killed R.L.
and then took a truck owned by K.R. that was in R.L.’s possession. Law
enforcement investigation of the crimes involved Arizona and federal
authorities. In May 2018, Stevens was charged with first degree murder, a
Class 1 felony (Count 1); kidnapping, a Class 2 felony (Count 2); aggravated
robbery, a Class 3 felony (Count 3) and theft of means of transportation, a
Class 3 felony (Count 4). The court designated the case complex and, after
motion practice, pretrial hearings and continuances, trial began in February
2020. Given the COVID-19 pandemic, on March 17, 2020, trial was
suspended. After a half day of trial on June 16, 2020, proceedings were
again suspended until early July 2020. During that time, counsel and the
court discussed scheduling, with the State moving to further continue trial
and suggesting a mistrial might be required as an alternative, and Stevens
objecting to a mistrial. The court denied the motion to continue, and trial
reconvened on July 6, 2020 and was completed days later.




                                      2
                            STATE v. STEVENS
                            Decision of the Court

¶3            The trial lasted a total of 15 days, with the jury considering
dozens of exhibits and testimony from approximately two dozen witnesses.
After the State rested, Stevens unsuccessfully moved for a judgment of
acquittal under Ariz. R. Crim. P. 20. Stevens did not testify in his own
defense or affirmatively offer any evidence, as was his right. After hearing
argument, the court also denied Stevens’ motion for mistrial, which was
largely based on evidentiary issues. The jury deliberated and found Stevens
guilty as charged. Stevens moved for a new trial, asserting the grounds
raised in his mistrial motion and also arguing an issue under Batson v.
Kentucky, 476 U.S. 79 (1986), relating to jury selection, and that the verdicts
were contrary to the weight of the evidence. The court denied the motion.

¶4             Stevens was sentenced to life in prison with the possibility of
release after 25 years for Count 1, a dangerous nonrepetitive offense, with
831 days presentence credit. Given his prior criminal history, Stevens was
sentenced as a Category 2 non dangerous but repetitive offender to
presumptive prison terms of 9.25 years for Count 2; 6.5 years for Count 3
and 6.5 years for Count 4. The sentences for Counts 3 and 4 are concurrent
to each other but consecutive to that imposed for Count 2; the sentence for
Count 2, in turn, was ordered to be served consecutively to the sentence for
Count 1. This court has jurisdiction over Stevens’ timely appeal pursuant to
Arizona Revised Statutes (A.R.S.) §§ 12-120.21(A)(1), 13-4031, and -
4033(A)(1).

                               DISCUSSION

¶5             The record shows that Stevens was represented by counsel at
all critical stages of the proceedings. The record contains substantial
evidence supporting the convictions. The prison sentences imposed are
within statutory limits. The award of presentence incarceration credit was
accurate. In all other respects, from the record presented, all proceedings
were conducted in compliance with the Arizona Rules of Criminal
Procedure. From this court’s review of the record, there was no reversible
error.




                                      3
                            STATE v. STEVENS
                            Decision of the Court

                               CONCLUSION

¶6           This court has read and considered counsel’s brief, has
searched the record provided for reversible error and has found none.
Accordingly, Stevens’ convictions and resulting sentences are affirmed.

¶7            Upon the filing of this decision, defense counsel is directed to
inform Stevens of the status of the appeal and of his future options. Counsel
has no further obligations unless, upon review, an issue is identified that is
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Stevens has 30 days
from the date of this decision to proceed, if he desires, with a pro se motion
for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4